Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 1 of 19 Pageid#: 15324




                            UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                Charlottesville Division

     ELIZABETH SINES, SETH WISPELWEY,
     MARISSA BLAIR, APRIL MUÑIZ, MAR-
     CUS MARTIN, NATALIE ROMERO, CHEL-
     SEA ALVARADO, JOHN DOE, and
     THOMAS BAKER,



                            Plaintiffs,

     v.

     JASON KESSLER, RICHARD SPENCER,
     CHRISTOPHER CANTWELL, JAMES
     ALEX FIELDS, JR., VANGUARD AMER-
     ICA, ANDREW ANGLIN, MOONBASE
     HOLDINGS, LLC, ROBERT “AZZMADOR”
     RAY, NATHAN DAMIGO, ELLIOTT
     KLINE a/k/a ELI MOSLEY, IDENTITY         Civil Action No. 3:17-cv-00072-NKM
     EVROPA, MATTHEW HEIMBACH, MAT-
     THEW PARROTT a/k/a DAVID MATTHEW          JURY TRIAL DEMANDED
     PARROTT, TRADITIONALIST WORKER
     PARTY, MICHAEL HILL, MICHAEL
     TUBBS, LEAGUE OF THE SOUTH, JEFF
     SCHOEP, NATIONAL SOCIALIST MOVE-
     MENT, NATIONALIST FRONT, AUGUS-
     TUS SOL INVICTUS, FRATERNAL ORDER
     OF THE ALT-KNIGHTS, LOYAL WHITE
     KNIGHTS OF THE KU KLUX KLAN, and
     EAST COAST KNIGHTS OF THE KU
     KLUX KLAN a/k/a EAST COAST KNIGHTS


                            Defendants.


          RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR SANCTIONS
              AGAINST DEFENDANT NATIONAL SOCIALIST MOVEMENT
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 2 of 19 Pageid#: 15325




                                                 TABLE OF CONTENTS




        TABLE OF AUTHORITIES.......................................................................................iii

        PRELIMINARY STATEMENT...................................................................................1

        BACKGROUND...........................................................................................................2

        STATEMENT OF THE CASE.....................................................................................4

        LEGAL ARGUMENT................................................................................................. 9

        CONCLUSION.......................................................................................................... 11




                                                                  iv
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 3 of 19 Pageid#: 15326




                                              TABLE OF AUTHORITIES


       Cases

       Velocity Micro, Inc. v. Edge Interactive Media, Inc.,
         No. 3:08cv135, at *12 (E.D. Va. Nov. 3, 2008)…………………………………….8

       Schrag v. Dinges,
         150 F.R.D. 664 (1993)................................................................................................8

       Centauri Shipping Ltd. v. W. Bulk Carriers KS,
         528 F. Supp. 2d 197, 201 (S.D.N.Y. 2007)………………………………………….8

       Oliveri v. Thompson,
         803 F.2d 1265, 1267 (2d Cir. 1986)…………………………………………………8

       Bowers v. University of Virginia,
         No. 3:06cv00041, at *18 n.16 (W.D. Va. June 6, 2008)…………………………...8

       Holloway v. Arkansas,
        435 U.S. 475, 484 (1978)……………………………………………………………8

       Board of License Commissioners of the Town of Tiverton v. Pastore,
         469 U.S. 238, 240, 105 S.Ct. 685, 686, 83 L.Ed.2d 618 (1985)…………………….8

       Fusari v. Steinberg,
         419 U.S. 379, 391, 95 S.Ct. 533, 540, 42 L.Ed.2d 521 (1975)……………………...8

       U.S. v. Shaffer Equipment Co.,
         796 F. Supp. 938, 950 (S.D.W. Va. 1992)…………………………………………..8

       United States v. De Le Puente
        755 F.2d 313, 315 (3rd Cir. 1985)…………………………………………………..8

       Malin v. Hospira, Inc.,
        762 F.3d 552, 564 (7th Cir. 2014)…………………………………………………………...9

       U.S. Equal Emp't Opportunity Comm'n v. GMRI, Inc.,
         No. 15-20561-CIV-LENARD/GOODMAN, at *5 (S.D. Fla. Nov. 1, 2017)……………….9

       Vodusek v. Bayliner Marine Corp.,
         71 F.3d 148, 156 (4th Cir. 1995)……………………………………………………10

       Stevenson v. Union Pac. R.R.,
         354 F.3d 739, 746 (8th Cir. 2004)…………………………………………………..10

       Residential Funding Corp. v. DeGeorge Financial Corp.,
         306 F.3d 99 (2d Cir.2002)…………………………………………………………..10




                                                                   v
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 4 of 19 Pageid#: 15327




       Rules


        Fed. R. Civ. P. 34…………………………………………………………………….9

        Fed. R. Civ. P. 34(a)………………………………………………………………….9

        Fed. R. Civ. P. 37. ..…………………………………………………………………..9, 10

        Fed. R. Civ. P. 37(b)(2).……………………………………………………………...9

        Fed. R. Civ. P. 37(e)….……………………………………………………………9, 10, 12

        Fed. R. Civ. P. 37(e)(2)………………………………………………………………9, 10

        Model R. of Prof’l Conduct Rule 3.3............................................................................9




                                                               vi
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 5 of 19 Pageid#: 15328




                                            PRELIMINARY STATEMENT

          Defendant National Socialist Movement (“NSM”), by and through counsel, respectfully

   submits this Response in Opposition to Plaintiffs’ Motion for Sanctions Against Def. Nat’l

   Socialist Movement (ECF 894). Defendant NSM has maintained since the beginning of this

   litigation that they were not part of any conspiracy to commit racially-motivated violence,

   indeed they were not part of any conspiracy at all. The Defendants first respond to the Pls.

   Motion for Sanctions, ECF 894, by stating that despite the protestations and overwrought

   demands, all of the reasonably relevant documents, electronically stored information, and

   custodians to which the Plaintiffs would be entitled have been produced or offered for

   production.

            To date, Defendant NSM has turned over all possibly discoverable materials within its

   control. All of these documents have been readily available to Plaintiff’s counsel since August

   26, 2020 as per the third-party discovery vendor (“Vendor”). Exhibit 1. However, in an

   attempt to gain favor with this court and the people, Plaintiffs’ assumptions and opinions are

   presented as circumstantial facts. Their motion reads as though it is holy scripture. According

   to their motion for sanctions Plaintiffs’ claim they “still do not have information necessary to

   even begin discovery into responsive documents and relevant accounts and devices held by

   relevant NSM custodians.1” and “of the relatively few documents NSM has produced to date,

   the vast majority are non-responsive or unreadable.”2

          Plaintiffs have had almost three months to sift through their gathered discovery and it is

   only after realizing there is no evidence to support their claims of a conspiracy that they bring

   this motion for sanctions. It is this very lack of evidence against Defendant NSM that now

   motivates the Plaintiffs to bring forth this motion requesting this court to make their case for

   them by instructing a jury to make adverse - inferences.

          It is not NSM’s responsibility to make the Plaintiffs case for them. Nor is it the fault of the

   1
       Pls Motion for Sanctions Against Defendant National Socialist Movement, ECF 894 at 1 ¶ 1.
   2
       Pls Mot. For Sanctions Against Def. National Socialist Movement ECF 894 at 1 ¶ 2.

                                                                 1
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 6 of 19 Pageid#: 15329




   NSM that what ESI has been rendered does not back up the Plaintiffs’ claims of a conspiracy. If

   such documents did indeed exist surely the Plaintiffs would be able to make their case with the

   2,000,000 plus files currently in their possession from all defendants in this litigation.

   Plaintiffs are convinced that Defendants NSM and Schoep are withholding some relevant and

   discoverable evidence, refusing to even entertain the possibility that neither defendant was part

   of any alleged conspiracy.

       It is defense counsel’s position that both Defendant NSM and Defendant Schoep have

   complied with the discovery order to the full extent of their ability to do so. Defendant NSM

   cannot produce discovery for items or custodians of which it has no control or plainly do not

   exist. An examination of the circumstances surrounding this motion and law demonstrates that

   Plaintiffs’ motion and the relief sought is both unwarranted and unlawful.

                                              BACKGROUND3

       While Defendant NSM concedes that discovery in this matter has not progressed as

   smoothly as either side would have anticipated, this is not solely the responsibility of

   Defendants NSM and Schoep. Plaintiffs’ motions are wrought with inaccuracies and

   exaggerations. Selectively choosing to omit defense counsel’s previous memorandums and

   motion responses explaining the background behind previous discovery issues.

       In October of 2019, Defendant NSM’s submitted a Mem. In Opposition to Pls. first motion

   for Sanctions and motion to compel NSM. (See ECF 575) explaining to the court the

   inaccuracies displayed in the Pls. First Motion to Compel NSM, ECF 547. Again in their most

   recent motion for sanctions, ECF 894, Plaintiffs’ claim that Schoep fired his attorney and left

   the NSM in order to evade discovery (See Pls. Motion for Sanctions Against Def. Nat’l

   Socialist Movement, ECF 894 at 4 ¶ 2). The course of events regarding both of these

   circumstances is explained extensively in Defendant Schoep’s Brief in Opposition, ECF 694


   3
     Defendant NSM fully incorporates by the reference prior motions, Mem. In Opposition to Pls. Motion
   for Sanctions Against Def. Jeff Schoep, Nat’l Socialist Movement and Nat’l Front. ECF 575 and Brief in
   Opposition to Pls. Mot. To Compel ECF 694.
                                                     2
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 7 of 19 Pageid#: 15330




   5-7, 11. Plaintiffs attempt to paint the picture that instead of cooperating with discovery

   requests Schoep chose to leave the NSM and to fire his defense counsel. This simply is

   inaccurate. In December 2018, Attorney James Kolenich, who was defense counsel of record

   for NSM and Schoep at that time, was given authorization by Defendant Schoep to sign for the

   third-party discovery vendor. At that same time Mr. Schoep also disclosed to his former counsel

   of the water damage to his iPhone 6. On February 16, 2019, without Defendant Schoep’s

   knowledge or approval, Mr. Kolenich asked the Vendor to remove his client’s name (Jeff

   Schoep) from the discovery docu-sign agreement. In that same email correspondence, Mr.

   Kolenich told the Vendor that he no longer represented Schoep in this litigation. (See Pls’ Mot.

   For Rule 37 Sanctions Against Def. Jeff Schoep, Feb. 27, 2019, Ex. 9, ECF No. 432-9) At the

   time Mr. Kolenich requested Schoep be removed from the docu-sign agreement, Mr. Kolenich

   was Schoep’s attorney of record. Despite any issues prior defense counsel and Defendant

   Schoep may have had, Mr. Kolenich still had a professional duty to disclose to his client

   (Schoep) that counsel had refused to give authorization to the Vendor. During the March 1,

   2019 telephonic hearing Defendant Schoep made it abundantly clear that he was indeed willing

   to cooperate and participate in discovery. See Hr’g Tr., March 1, 2019. ECF No. 441.

   Defendant Schoep was not aware of any discovery issues until Pls’ First Motion for Sanctions,

   ECF 432. Since this time Defendant Schoep has co-operated to the fullest extent humanly

   possible with the discovery process.4

       Plaintiffs repeatedly make the claim that Defendant NSM by way of defense counsel,

   Defendant Schoep and Mr. Colucci have acted in bad faith. While defense counsel admits that

   things have not progressed as smoothly or as quickly as desired, counsel maintains that all

   parties in question have done everything humanly possible and within their control5 to remedy

   all discovery requests and issues.

   4
     See Def. Schoep’s Brief in Opp. To Pls’ Motion to Compel, ECF 694.
   5
     “’Control’ is defined as the legal right, authority or ability to obtain documents upon demand.” U.S.
   Int’l Trade Comm’n v. ASAT, Inc., 411 F.3d 245, 254 (D.C. Cir. 2005).

                                                       3
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 8 of 19 Pageid#: 15331




         Counsel for Defendant NSM has repeatedly inquired about any other possibly responsive

   custodians or any other social media, email or website accounts, albeit much to no avail.

   Exhibit 4. In accordance with the Mem. Op. & Order of June 23, 2020, Defendant NSM and

   counsel of record has submitted all devices, accounts and custodians within their control to both

   opposing counsel and the Vendor.

         Plaintiffs’ counsel is convinced there are other NSM responsive custodians, however,

   defense counsel, Defendant Schoep or Mr. Colucci cannot provide that which simply does not

   exist. Repeatedly Plaintiffs counsel has inquired about a previous NSM member and possible

   custodian, Brian Culpepper. Defense counsel has inquired about Mr. Culpepper on multiple

   occasions without success. As Plaintiffs’ already know, Mr. Culpepper has not been a member

   of Defendant NSM since early 2018 and defense counsel has been unable to reach him. Even so,

   in his deposition on December 10, 2019, Mr. Colucci stated that Mr. Culpepper was no longer a

   member of the NSM, but if Plaintiff’s wished to reach out they could. Mr. Colucci even went so

   far as to give the Plaintiffs’ the possible last known whereabouts of Mr. Culpepper.6

          In compliance with the Mem. Op & Order of June 23, 2020, Mr. Colucci sent all the

   social media and email accounts to the vendor, among these email accounts was Mr.

   Culpepper’s NSM email, nsmregion4hq@gmail.com. Exhibit 2. The Vendor was able to access

   and collect data from this email as well and this information was made available to opposing

   counsel. Plaintiffs were in fact made aware of this information before submitting their motion

   for sanctions.

                                        STATEMENT OF THE CASE

         Despite the strident protestations of Plaintiffs’ counsel, Defendant NSM has not engaged in

   any willful conduct that would justify the relief requested. In the last correspondence that

   defense counsel had with the Vendor, it had appeared to defense counsel that the parties were

   continuing to make satisfactory progress in complying with the Court’s directive. All possible


   6
       See Tr. Of Dep. Of Burt Colucci, Dec. 10, 2019, ECF No. 674-5, 257 at 11
                                                       4
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 9 of 19 Pageid#: 15332




   custodians, accounts and devices that were within Defendant NSM, Schoep and Mr. Colucci’s

   control were released to the Vendor in accordance with the Mem. Op. & Order of June 23, 2020,

   ECF 774. The defense counsel was surprised to learn that Plaintiffs’ counsel felt it necessary to

   file the motion that is now before the Court.

       Plaintiffs claim that they are unable to even begin discovery, when in fact discovery is now

   closed and per Vendor, Plaintiffs have had access to the collected emails and accounts since

   August 26, 2020. Plaintiffs were notified by iDS on August 26, 2020. Exhibit 3. However, in

   their motion for sanctions, Plaintiffs’ counsel claims that as of the filing of the motion they still

   did not have access.7

       Despite knowing that the key facts in this case are hotly disputed, the Plaintiffs' Motion

   for Sanctions reads as though Plaintiffs have already proven the essential elements of their

   case. While Plaintiffs’ motions are impressively thick and filled with attachments, it does not

   place the factual content and the subject discovery requests and responses in their full context.

   An examination of the circumstances surrounding this motion demonstrates that Plaintiffs’

   motion and the relief sought is unwarranted and unnecessary.

       In their motion, Plaintiffs assert that Mr. Colucci has “admitted on multiple occasions to

   destroying potentially responsive documents.” (See Pls. Motion for Sanctions Against Def.

   Nat’l Socialist Movement, ECF 894 at 1 ¶ 2). This is a blatant and complete misrepresentation

   of deposition testimony. On December 10, 2019, Ms. Phillips asked Mr. Colucci about one of

   his VK posts, dated May 14, 2019, regarding “access to any and all NSM sensitive material.”8

   (See Tr. Of Dep. of Burt Colucci, Dec. 10, 2019, ECF No. 674-5, 95-100). During the

   deposition, Ms. Phillips asked Mr. Colucci to explain exactly what “sensitive material” he was

   referring to in his post. Mr. Colucci stated he “vaguely” remembered “this post” and proceeded

   to guesstimate the “sensitive material” referred to was only personal individual membership

   7
     “Plaintiffs are also unable to access the social media and email accounts that NSM has now disclosed
   and has not yet deleted.” Pls’ Motion for Sanctions Against Def. Nat’l Socialist Movement, ECF 894 at
   15.
   8
     (See Tr. Of Dep. of Burt Colucci, Dec. 10, 2019, ECF No. 674-5, 95-100)
                                                     5
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 10 of 19 Pageid#:
                                  15333



 information. Nothing concerning communication or anything potentially responsive to this

 litigation.9

        Plaintiffs’ counsel also claim that Mr. Colucci purposefully gave the Vendor “incorrect

 credentials” for “two email addresses he had used for responsive communications” and then

 proceeded to delete those accounts in order to conceal any adverse information. (See Pls.

 Motion for Sanctions Against Def. Nat’l Socialist Movement, ECF 894 at 13 ¶ 1.) Once again

 deposition testimony is twisted to fit the Plaintiffs’ narrative. According to deposition testimony,

 Mr. Colucci states:

        “The court order specifically said -- I believe it was either the July 5th or 6th until July
        10th -- that IDS had a legal responsibility per the court order to give that information to
        the plaintiffs on July 11th. There was no reason for those accounts to exist anymore
        because the plaintiff should have had that information, whatever nonresponsive
        material would have been in those accounts, in their possession. So I guess apparently
        IDS dropped the ball on that” (See Pls. Motion for Sanctions Against Def. Nat’l
        Socialist Movement, ECF 894-5 (Ex. E, Aug. 11, 2020 Deposition of B. Colucci at
        88-89)).

        To Mr. Colucci’s knowledge, the Vendor had accessed the accounts and relinquished all

 responsive information to opposing counsel on or before July 10, 2020. According to his own

 deposition, Mr. Colucci even stated as far as he was aware, all the responsive ESI data collected

 was to be given to Plaintiff’s counsel “on or before July 10, 2020” in accordance with the

 court’s order. (See Pls’ Motion for Sanctions Against Def. Nat’l Socialist Movement, ECF

 894-5 (Ex. E, Aug. 11, 2020 Deposition of B. Colucci at 88-89), Mem. Op. & Order of June 23,

 2020 at 13).

        According to the Mem. Op. & Order of June 23, 2020, there would have been no logical

 reason for Mr. Colucci to believe all responsive ESI had not been collected and given to the

 Plaintiffs. Mr. Colucci did not intentionally delete any potentially responsive data. No where in

 either deposition testimony could one logically conclude that Mr. Colucci intentionally

 destroyed potentially responsive documents for the specific intent to deprive.10


 9
      (See Tr. Of Dep. of Burt Colucci, Dec. 10, 2019, ECF No. 674-5, 95-100)
 10
       Once again, Plaintiffs present personal opinions and assumptions as material fact in an effort
                                                        6
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 11 of 19 Pageid#:
                                  15334



     In addition, Plaintiffs state that Defendant NSM “delayed investigation into other

 potentially responsive social media and email accounts” by “providing incorrect credentials,

 changing passwords without notice, and failing to resolve two-factor authentication issues.”

 That as recently as October 15, 2020, “(as far as Plaintiffs are aware) [Mr. Colucci] failed to

 resolve two-factor authentication        issues.”11   Both    of these statements        are blatant

 misrepresentation of material fact. There were indeed issues of two factor authentication and

 these minimal issues were resolved almost immediately when brought to defense counsel’s

 attention. In fact, Plaintiffs’ were made aware that these issues had been resolved with the

 Vendor and that data collection had been initiated on August 10, 2020. Exhibit 5. (Email from

 iDS with Status Report 08/20/2020). Additionally, all potentially responsive data collected from

 social media and email accounts has been available to opposing counsel since August 26, 2020.

 Exhibit 6 (Email from iDS to Dietz RE: Discovery) Yet in their motion, Plaintiffs maintain still

 they are “unable to access the social media and email accounts that NSM has now disclosed and

 has not yet deleted.” (See Pls. Motion for Sanctions Against Def. Nat’l Socialist Movement,

 ECF 894 at 19 ¶ 1). Indeed, two days prior to the filing of the Plaintiffs’ motion, the Vendor

 emailed another updated Status Report to all parties in this litigation. Exhibit 7 (Email from iDS

 and Status Report 10/13/2020) In accordance with the order of this court, all credentials (or

 other information) within Defendant NSM and Mr. Colucci’s control for electronically stored

 information was produced to the discovery vendor along with devices ordered by the court. All

 issues regarding two-factor authentication that Mr. Colucci had control over were remedied

 before Plaintiffs’ brought forth their motion. In addition, at the request of the Plaintiffs’, Mr.

 Colucci also agreed to have his cellphone and laptop undergo a forensic analysis by the Vendor,

 which is still ongoing.

     Once again, it is abundantly clear that Plaintiffs blatant “misrepresentations were part” of a

 “conscious strategy to mislead the Court” in order to “obtain an advantage in litigation.”

 corroborate their version of events.
 11
    See Pls. Motion for Sanctions Against Def. Nat’l Socialist Movement, ECF 894 at 13.
                                                   7
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 12 of 19 Pageid#:
                                  15335



 Velocity Micro, Inc. v. Edge Interactive Media, Inc., Civil Action No. 3:08cv135, at *12 (E.D.

 Va. Nov. 3, 2008). Consistently throughout this litigation, Plaintiffs’ motions “rely on

 speculation and a misrepresentation” of material fact and deposition testimony. Schrag v.

 Dinges, 150 F.R.D. 664 (1993). Not only a misrepresentation of fact, but also the omitting of

 discovery facts of which Plaintiffs’ were fully aware. Plaintiffs’ have a duty to "fulfill the

 obligations of truth, candor, accuracy, and professional judgment that are expected of [attorneys]

 as an officer of the court." Centauri Shipping Ltd. v. W. Bulk Carriers KS, 528 F. Supp. 2d 197,

 201 (S.D.N.Y. 2007) (quoting Oliveri v. Thompson, 803 F.2d 1265, 1267 (2d Cir. 1986))

 Bowers v. University of Virginia, CIVIL ACTION No. 3:06cv00041, at *18 n.16 (W.D. Va.

 June 6, 2008). As such, the representations made to the court are taken as true and equivalent to

 being under oath. Holloway v. Arkansas, 435 U.S. 475, 484 (1978) ("[A]ttorneys are officers of

 the court, and when they address the judge solemnly upon a matter before the court, their

 declarations are virtually made under oath.") (quotations and citations omitted) Bowers v.

 University of Virginia, CIVIL ACTION No. 3:06cv00041, at *18 n.16 (W.D. Va. June 6, 2008)

       By consciously choosing not to incorporate events which are key to the discovery issues at

 hand, Plaintiffs paint a picture that conforms solely to their litigation narrative. This has

 seemingly been a consistent tactic used by opposing counsel. Plaintiffs choose to not only

 withhold evidence which negates many issues raised in their motion, but also refuse to abide by

 their “continuing duty to inform the Court of any development which may conceivably affect

 the outcome of litigation. Board of License Commissioners of the Town of Tiverton v.

 Pastore,469 U.S. 238, 240, 105 S.Ct. 685, 686, 83 L.Ed.2d 618 (1985), citing Fusari v.

 Steinberg,419 U.S. 379, 391, 95 S.Ct. 533, 540, 42 L.Ed.2d 521 (1975) (Burger, C.J.,

 concurring)." U.S. v. Shaffer Equipment Co., 796 F. Supp. 938, 950 (S.D.W. Va. 1992). “This

 continuing duty exists even when new developments or new facts may be unfavorable to the

 interests of the litigant.” United States v. De Le Puente, 755 F.2d 313, 315 (3rd Cir. 1985)12


 12
      The presenting of false statements of fact, misrepresenting facts, and not taking reasonable remedial
                                                      8
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 13 of 19 Pageid#:
                                  15336



                                         LEGAL ARGUMENT

     Plaintiffs bring forth their motion for sanctions of adverse-inference under the legal

 authority of Fed. R. Civ. P. 37, more specifically Fed. R. Civ. P. 37(b)(2). Federal Rules of

 Civil Procedure 37(b)(2) states in relevant part:

      (2) Sanctions Sought in the District Where the Action Is Pending.
          (A) For Not Obeying a Discovery Order. If a party or a party's officer,
          director, or managing agent-or a witness designated under Rule 30(b)(6) or
          31(a)(4)-fails to obey an order to provide or permit discovery, including an
          order under Rule 26(f), 35, or 37(a), the court where the action is pending
          may issue further just orders.13

     Even if this Court were to find that Defendant NSM failed to fully comply with the Mem.

 Op. & Order of June 23, 2020, it does not have the authority to instruct the jury “that NSM

 chose to intentionally withhold its documents, and that the jury may draw adverse inferences

 from that fact, including that NSM chose to withhold such documents because it was aware that

 such documents contained evidence that NSM conspired to plan racially motivated violence at

 Unite the Right.” ECF 894 at 19 ¶ 2. Because the evidence in question is, or would have been,

 electronic information14, sanctions for Defendant NSM’s alleged failure are governed by Rule

 37(e)15 of the Federal Rules of Civil Procedure, which Plaintiffs never cite. Tipp v. Adeptus

 Health Inc., No. CV-16-02317-PHX-DGC, 2018 WL 447256, at *3 (D. Ariz. Jan. 17, 2018)

 (“A party seeking sanctions for spoliation of electronically stored information (“ESI”) must

 address the factors set forth in Rule 37(e).”) Under Rule 37(e)(2), the court may instruct the



 measures to correct the same violates both the Virginia and ABA Model R. of Prof’l Conduct. Rule 3.3,
 Candor Toward The Tribunal, provides in relevant part that: (a) A lawyer shall not knowingly: (1) make
 a false statement of material fact or law to a tribunal; . . .(3) offer evidence that the lawyer knows to be
 false. If a lawyer has offered material evidence and comes to know of its falsity, the lawyer shall take
 reasonable remedial measures. “These misrepresentations of the record did not comport with parties'
 duty of candor to the courts” Malin v. Hospira, Inc., 762 F.3d 552, 564 (7th Cir. 2014)
 13
    Fed. R. Civ. P. 37
 14
    The Advisory Committee uses words like “broad,” “flexible,” and “expansive” to describe the scope
 of “electronically stored information” discoverable under Rule 34(a) of the Federal Rules of Civil
 Procedure. Fed. R. Civ. P. 34, Advisory Committee Notes, 2006 Amendment. This definition is to be
 used wherever the term “electronically stored information” appears in the Federal Rules, including Rule
 37. Id. There is no question that the data at issue are ESI.
 15
     “Rule 37(e)(2) governs the email evidence (because it is electronically stored information)” U.S.
 Equal Emp't Opportunity Comm'n v. GMRI, Inc., No. 15-20561-CIV-LENARD/GOODMAN, at *5 (S.D.
 Fla. Nov. 1, 2017)
                                                      9
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 14 of 19 Pageid#:
                                  15337



 jury to presume that “the lost information was unfavorable to the party” who lost it, “only upon

 finding that the party acted with the intent to deprive another party of the information’s use

 in the litigation.” Fed. R. Civ. P. 37(e)(2).

     Plaintiffs continue to have misplaced reliance on a case decided before Rule 37(e)(2) was

 adopted,   Plaintiffs   emphatically    assert   that   the   alleged   “documents   withheld   by

 NSM—including communications among NSM members—“would have been relevant to an

 issue at trial and otherwise would naturally have been introduced into evidence.”” ECF No. 894

 at 18 ¶ 1. (citing Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995)).

 However, “in order to draw an inference that the [destroyed documents] contained information

 adverse to [NSM], we must find that [NSM] intentionally destroyed the documents in bad

 faith.” Stevenson v. Union Pac. R.R., 354 F.3d 739, 746 (8th Cir. 2004) As the Advisory

 Committee explained, Rule 37(e)(2) “rejects cases . . . that authorize the giving of

 adverse-inference instructions on a finding of negligence or gross negligence.” Fed. R Civ. P.

 37, Advisory Committee Notes, 2015 Amendment. In addition, “[i]nformation lost through

 negligence may have been favorable to either party, including the party that lost it, and inferring

 that it was unfavorable to that party may tip the balance at trial in ways the lost information

 never would have.” Accordingly, the Rule “rejects cases such as Residential Funding Corp. v.

 DeGeorge Financial Corp., 306 F.3d 99 (2d Cir.2002),that authorize the giving of

 adverse-inference instructions on a finding of negligence or gross negligence.” As such, adverse

 or negative inference is not permissible here.

     Plaintiffs ignore Rule 37(e) of the Federal Rules of Civil Procedure, which flatly prohibits

 adverse inference sanctions for negligent loss of electronically stored information. Nor have

 Plaintiffs demonstrated that they are entitled to some lesser sanction, since the only so-called

 prejudice they can identify is based on the absence of evidence that never existed in the first

 place. Rule 37(e) measures are available only when “electronically stored information that

 should have been preserved in the anticipation or conduct of litigation is lost because a party

                                                  10
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 15 of 19 Pageid#:
                                  15338



 failed to take reasonable steps to preserve it, and it cannot be restored or replaced through

 additional discovery.” Mr. Colucci had already given consent for forensic analysis of his

 devices, at the request of Plaintiffs. Mr. Colucci and Defendant NSM have already stated on

 numerous occasions that there are not other responsive custodians, devices or documents.

                                          CONCLUSION

      More than three months after the close of discovery, only after discovering that they are

 unable “to prove the manner in which they [NSM] communicated and conspired with other

 Defendants” therefore jeopardizing “Plaintiffs’ ability to prove their case against other

 Defendants”, Plaintiffs file this motion. The Plaintiffs allege that the lack of gathered evidence

 and delayed trial prejudices Plaintiffs’ so much so they seek as a sanction a jury instruction that

 alleged missing evidence is against Defendant NSM’s interest. In reality, the “missing

 evidence” cannot be characterized as missing since it never existed in the first place. Plaintiffs’

 primary prejudice argument is a hindsight fallacy—that Plaintiffs were deprived of the evidence

 to support their conspiracy theory because Defendant NSM did not clairvoyantly create it for

 them from potentially responsive discovery that never existed.

      The claims that alleged discovery misconduct has “prejudiced Plaintiffs by delaying their

 day in court” (ECF 894 at 15) is also preposterous when in fact trial was set for October 26,

 2020. On August 19, 2020, in an email to this Court Plaintiffs’ write, “we have recently

 completed the bulk of fact discovery”, but due to “COVID-19 both in Virginia and across the

 country” that “a jury trial itself involving this many parties, litigants, and witnesses - may

 ultimately prove untenable and potentially dangerous from a public health perspective”.

 Plaintiffs continue on to ask for a conference to discuss these “potential barriers to proceeding

 with a jury trial on October 26, 2020” and ultimately requested trial be delayed for public health

 safety.16 Exhibit 8 (ECF 841, Email from Bloch to Judge Moon, August 19, 2020) Simply put,


 16
   “As we continue to monitor the developments regarding COVID-19 both in Virginia and across the
 country, we have become increasingly concerned that conducting a comprehensive and constitutionally
 adequate jury selection process in approximately two months from now – not to mention a jury trial
                                                  11
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 16 of 19 Pageid#:
                                  15339



 the prejudices of a delayed trial are a direct result of Plaintiffs’ own request, not due to the

 conduct of defense counsel or Defendant NSM.

     Counsel for Defendant NSM certifies pursuant to Rule 37 that the defendant has acted in

 good faith to resolve any discovery dispute relevant to the Plaintiffs' Motion for Sanctions

 Against Defendant National Socialist Movement, prior to the filing of Plaintiffs’ motion.

 Plaintiffs ignore Rule 37(e) of the Federal Rules of Civil Procedure, which flatly prohibits

 adverse inference sanctions for negligent loss of electronically stored information. Nor have

 Plaintiffs demonstrated that they are entitled to some lesser sanction, since the only so-called

 prejudice they can identify is based on the absence of evidence that never existed in the first

 place.

     For the foregoing reasons as discussed in this motion, Plaintiffs’ motion for a negative or

 adverse inference for discovery misconduct should be denied. Accordingly, Defendant NSM

 requests (1) to be awarded costs and reasonable attorney fees associated with having to respond

 to this motion; and (2) the Court impose sanctions on Plaintiffs for their misuse of the discovery

 process and harassment of the defendants.



     Dated: October 29, 2020                                  Respectfully submitted,

       Respectfully Submitted,

                                                         /s/ W. Edward ReBrook, IV
                                                         W. Edward ReBrook, IV (VSB 84719)
                                                         The ReBrook Law Office
                                                         6013 Clerkenwell Court
                                                         Burke, VA 22015
                                                         Mobile: 571.215.9006
                                                         Email: Edward@ReBrookLaw.com

                                                Counsel for Defendant National Socialist Movement




 itself involving this many parties, litigants, and witnesses – may ultimately prove untenable and
 potentially dangerous from a public health perspective.” See ECF 841
                                                    12
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 17 of 19 Pageid#:
                                  15340



                                  CERTIFICATE OF SERVICE

     I hereby certify that on October 29, 2020, I filed the foregoing with the Clerk of Court
 through the CM/ECF system, which will send a notice of electronic filing to:


 Robert T. Cahill (VSB 38562)                       Fax: (540) 983-7711
 COOLEY LLP                                         brottenborn@woodsrogers.com
 11951 Freedom Drive, 14th Floor                    Karen L. Dunn (pro hac vice)
 Reston, VA 20190-5656                              Jessica E. Phillips (pro hac vice)
 Telephone: (703) 456-8000                          William A. Isaacson (pro hac vice)
 Fax: (703) 456-8100                                PAUL, WEISS, RIFKIND, WHARTON &
 rcahill@cooley.com                                 GARRISON LLP
                                                    2001 K Street, NW
                                                    Washington, DC 70006-1047
 Roberta A. Kaplan (pro hac vice)
                                                    Telephone: (202) 223-7300
 Julie E. Fink (pro hac vice)
                                                    Fax: (202) 223-7420
 Gabrielle E. Tenzer (pro hac vice)
                                                    kdunn@paulweiss.com
 Michael L. Bloch (pro hac vice)
                                                    jphillips@paulweiss.com
 Yotam Barkai (pro hac vice)
                                                    wisaacson@paulweiss.com
 Emily C. Cole (pro hac vice)
 Alexandra K. Conlon (pro hac vice)
                                                    David E. Mills (pro hac vice)
 Jonathan R. Kay (pro hac vice)
                                                    Joshua M. Siegel (VSB 73416)
 Benjamin D. White (pro hac vice)
                                                    Alexandra Eber (pro hac vice)
 KAPLAN HECKER & FINK LLP
                                                    Caitlin B. Munley (pro hac vice)
 350 Fifth Avenue, Suite 7110
                                                    Samantha A. Strauss (pro hac vice)
 New York, NY 10118
                                                    COOLEY LLP
 Telephone: (212) 763-0883
                                                    1299 Pennsylvania Avenue, NW, Suite 700
 rkaplan@kaplanhecker.com
                                                    Washington, DC 70004
 jfink@kaplanhecker.com
                                                    Telephone: (202) 842-7800
 gtenzer@kaplanhecker.com
                                                    Fax: (202) 842-7899
 mbloch@kaplanhecker.com
                                                    dmills@cooley.com
 ybarkai@kaplanhecker.com
                                                    jsiegel@cooley.com
 ecole@kaplanhecker.com
                                                    aeber@cooley.com
 aconlon@kaplanhecker.com
                                                    cmunley@cooley.com
 jkay@kaplanhecker.com
                                                    sastrauss@cooley.com
 bwhite@kaplanhecker.com
                                                    Alan Levine (pro hac vice)
 Katherine M. Cheng (pro hac vice)
                                                    Philip Bowman (pro hac vice)
 BOIES SCHILLER FLEXNER LLP
                                                    Amanda L. Liverzani (pro hac vice)
 1401 New York Avenue, NW
                                                    Daniel P. Roy III (pro hac vice)
 Washington, DC 70005
                                                    COOLEY LLP
 Telephone: (202) 237-2727
                                                    55 Hudson Yards
 Fax: (202) 237-6131
                                                    New York, NY 10001
 kcheng@bsfllp.com
                                                    Telephone: (212) 479-6260
 J. Benjamin Rottenborn (VSB 84796)
                                                    Fax: (212) 479-6275
 WOODS ROGERS PLC
                                                    alevine@cooley.com
 10 South Jefferson St., Suite 1400
                                                    pbowman@cooley.com
 Roanoke, VA 24011
                                                    aliverzani@cooley.com
 Telephone: (540) 983-7600
                                                    droy@cooley.com
                                                                        Counsel for Plaintiffs

                                               13
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 18 of 19 Pageid#:
                                  15341




 Elmer Woodard                                  Bryan Jones
 5661 US Hwy 29                                 106 W. South St., Suite 211
 Blairs, VA 24527                               Charlottesville, VA 22902
 isuecrooks@comcast.net                         bryan@bjoneslegal.com
 James E. Kolenich
 Kolenich Law Office                            Counsel for Defendants Michael Hill,
 9435 Waterstone Blvd. #140                     Michael Tubbs, and League of the South
 Cincinnati, OH 45249
 jek318@gmail.com                               Justin Saunders Gravatt
                                                David L. Campbell
 Counsel for Defendants Jason Kessler,          Duane, Hauck, Davis & Gravatt, P.C.
 Nathan Damigo, Identity Europa, Inc.           100 West Franklin Street, Suite 100
 (Identity Evropa), Matthew Parrott, and        Richmond, VA 23220
 Traditionalist Worker Party                    jgravatt@dhdglaw.com
                                                dcampbell@dhdglaw.com

                                                Counsel for Defendant James A. Fields, Jr.




                                           14
Case 3:17-cv-00072-NKM-JCH Document 899 Filed 10/29/20 Page 19 of 19 Pageid#:
                                  15342



      I further hereby certify that on October 29, 2020, I also served the following non-ECF
 participants, via electronic mail, as follows:


 Christopher Cantwell                                eli.f.mosley@gmail.com
 christopher.cantwell@gmail.com                      deplorabletruth@gmail.com
                                                     eli.r.kline@gmail.com
 Vanguard America
 c/o Dillon Hopper                                   Matthew Heimbach
 dillon_hopper@protonmail.com                        matthew.w.heimbach@gmail.com

 Robert Azzmador Ray                                 Richard Spencer
 azzmador@gmail.com                                  richardbspencer@icloud.com
 Elliott Kline a/k/a Eli Mosley                      richardbspencer@gmail.com




                                                     /s/ W. Edward ReBrook, IV
                                                     W. Edward ReBrook, IV (VSB 84719)
                                                     The ReBrook Law Office


                                        Counsel for Defendant National Socialist Movement




                                                15
